DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/21 has been entered.
 Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 6/28/21. Claims 11 and 12 have been canceled. Claims 1, 2, and 17 have been amended. Claims 1-10 and 13-20 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano USPA_20140044588_A1.
1.	Regarding Claims 1-6, 8, 14, 16,  Asano discloses an aluminum alloy sheet (corresponds to claimed product and sheet of instant Claims 4 and 5, respectively) that is anodized (corresponds to claimed limitation of instant Claim 6) (Title) and used in consumer electronics (corresponds to claimed limitation of instant Claim 14) and automotive parts (corresponds to claimed limitation of instant Claim 16) (paragraph 0002); comprising 1.0 to 6.0 mass % of Mg, and one or two or more elements among 0.001 to 0.1 mass % of Ti, 0.4 mass % or less of Cr, 0.5 mass % or less of Cu, 0.5 mass % or less of Mn, 0.4 mass % or less of Fe, and 0.3 mass % or less of Si, with the balance being Al and unavoidable impurities (Claim 2), and also zinc in less than 0.01 mass% (paragraph 0023, Table 1); thereby suggesting the claimed concentrations found in instant Claims 1-3 and 17. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Given that Asano discloses overlapping ranges, it would be expected for it to inherently possess a yield strength in a Hxx temper that overlaps with Applicants’ broad claimed range. The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). Likewise, it would be expected for instant Claim 8’s limitation of the L value to also be inherently found for the same reasons.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano USPA_20140044588_A1, as applied to Claims 1-6, 14, and in view of Gupta USPA_20170022592_A1.
2.	Regarding Claims 17-20, Asano discloses a method for making its alloy by using casting followed by homogenizing (paragraph 0025) as well as hot rolling followed by cold rolling (paragraphs 0009, 0015, 0024, 0030). But doesn’t disclose the additional limitations.
3.	Gupta discloses forming aluminum alloy sheets and methods for making thereof (Title) that can comprise a scalping process that is known to one of ordinary skill in the art with standards that are commonly used in the aluminum industry in order to clean and filter impurities for purposes of improving the surface quality (paragraphs 0019 and 0034).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method, of Asano, by including the scalping step, of Gupta.  One of ordinary skill in the art would have been motivated in doing so in order to obtain improved, cleansed surface quality.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano USPA_20140044588_A1, as applied to Claims 1-6, 14, and in view of Hoshino JP_01312054_A (see attached machine English translation).
5.	Regarding Claims 9 and 10, Asano does not disclose the claimed surface roughness.
6.	Hoshino discloses an aluminum alloy comprising 3-6 wt% Mg, 0.15 to 0.30 wt% Mn, 0.02 – 0.05 wt% Cr, 0.005 wt% Fe, 0.005 wt% Si, 0.01 wt% Zn, 0.005 wt% Ti, and 0.011 wt% of other impurities, with the balance being Al (Derwent Abstract). Hoshino discloses making magnetic disc products (Derwent Abstract) also anodized sheets (Derwent Abstract and Page 5, lines 178-181). Hoshino discloses a roughnesses within the claimed ranges (Table 2). Hoshino further discloses that its invention results in having excellent properties and heat resistance (Page 6, last paragraph).
7.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sheet, of Asano, by having the surface roughness obtained, by Hoshino. One of ordinary skill in the art would have been motivated in doing so obtain excellent properties and heat resistance.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano USPA_20140044588_A1, as applied to Claims 1-6, 14, and in view of Tundal USPA_20170009322_A1.
8.	Regarding Claim 7, Asano does not disclose the claimed gloss value.
9.	Tundal discloses the making of a high gloss anodized sheet comprising al, cu, mg, si and alloys thereof (Title). Specifically, Tundal discloses how modifying the use of Fe can vary the gloss (paragraph 0053) as well as using other methods to modify the gloss (paragraphs 0003, 0027, 0028).
10.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gloss, of Asano, by using the methods disclosed by Tundal. One of ordinary skill in the art would have been motivated in doing in order to obtain a desirable gloss based on end-user product specifications.
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 11, 2022